DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 6, wherein “a third thermoacoustic cryocooler positioned along the flow path between the first thermoacoustic cryocooler and a separation vessel, wherein the first expander is positioned between the third thermoacoustic cryocooler and the separation vessel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In this case, in regards to claim 6, there is no embodiment that discloses a third thermoacoustic cryocooler positioned along the flow path between the first thermoacoustic cryocooler and a separation vessel” as recited in claim 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 6 recites the limitations wherein “a third thermoacoustic cryocooler positioned along the flow path between the first thermoacoustic cryocooler and a separation vessel, wherein the first expander is positioned between the third thermoacoustic cryocooler and the separation vessel” in lines 1-4 is a new matter. There is insufficient support in the original application for the recited claim limitations. According to applicant’s description (page 10 of the Remark dated 11/17/2020), there is no support for the limitations wherein “a third thermoacoustic cryocooler .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 recites the limitations wherein “a third thermoacoustic cryocooler positioned along the flow path between the first thermoacoustic cryocooler and a separation vessel, wherein the first expander is positioned between the third thermoacoustic cryocooler and the separation vessel” renders the claim indefinite. In view of applicant’s explanation (page 10 of the Remark dated 11/17/2020), it is unclear how “a third thermoacoustic cryocooler positioned along the flow path between the first thermoacoustic cryocooler and a separation vessel” while “a first expander positioned between the first heat exchanger and the first thermoacoustic cryocooler” and “the first expander is positioned between the third thermoacoustic cryocooler and the separation vessel” as recited in claim 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 8 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dam (US 2010/0319396) in view of Fischer (WO2005103583) in view of Audun (US 2010/0251763) in view of Konishi et al. (US 2008/0163645) further in view of Schwartz et al. (US 2011/0265505).
In regard to claim 1, Dam teaches a gas feed liquefaction system (Abstract), comprising: 
a flow path carrying natural gas (10, 20, 20a) (fig. 2);
a condenser (12) disposed along the flow path to cool the natural gas (see fig. 2); 
a first heat exchanger (14) positioned along the flow path downstream of the condenser [12] (see fig. 2):
a first cryocooler (16) (see fig. 2);
a second cryocooler (24) (see fig. 2).
Dam teaches cooling the natural gas using a first cryocooler and a second cryocooler, but does not teach the cryocoolers are thermoacoustic type cryocoolers. However, Fischer teaches a natural gas liquefaction system comprises a thermo-acoustic refrigeration apparatus (12) to cool the natural obtained at the output of the heat exchanger (11) via the conduit (3), and a thermo-acoustic refrigeration apparatus (23) cools the fluid obtained at the output of the exchanger (11) via the conduit (24) (See at least Abstract; fig. 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the first and second cryocoolers of Dam with a thermoacoustic cryocooler, as taught by Fischer, for the purpose of providing a cryocooler that is very safe, simple, reliable, and cost effective and has no moving parts so as to improve the overall efficiency of the liquefaction system.
Dam teaches cooling the natural gas through a first heat exchanger and the first thermoacoustic cryocooler, but does not teach a first expander positioned between the first heat 
Dam as modified above, teaches a first and second expanders configured to expand the natural gas before the natural gas is passed through the cryocoolers, but does not explicitly teach the first expander and the second expander adiabatically expand the natural gas. 
However, adiabatic expansion/expander is well known in the art as taught by Konishi, wherein Konishi teaches a natural gas processing apparatus wherein the natural gas liquefying plant 15 includes the sales gas compressors 12, the flash drum 22, the first heat exchanger 23, the liquid expander 24, heat exchanger 23 and the liquid expander 24 are sequentially provided in a gas transfer direction in the midway of the line 20 through which a LNG feed gas is supplied, 
Dam as modified above, teaches the first thermoacoustic cryocooler and the second thermoacoustic cryocooler, but does not teach a first driver connected to the first thermoacoustic cryocooler and the second thermoacoustic cryocooler to power both the first thermoacoustic cryocooler and the second thermoacoustic cryocooler such that parasitic losses incurred by the first thermoacoustic cryocooler are utilized to power the second thermoacoustic cryocooler. However, Schwartz teaches a thermoacoustic refrigerator that comprises a plurality of thermoacoustic cryocoolers (76, 78, 80), wherein a driver (82) connected to the plurality of thermoacoustic cryocoolers (76, 78, 80) to power the thermoacoustic cryocoolers (see ¶ 0033-0038, 0040, 0042, 0048; Table 1; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the thermoacoustic cryocoolers of Dam by implementing a driver connected to the first thermoacoustic cryocooler and the second thermoacoustic cryocooler to power both cryocoolers, as taught by Schwartz, for the purpose of providing optimized thermal performance by controlling the frequency and/or input power of the thermoacoustic cryocoolers to optimize its efficiency.
In this case, by configuring the thermoacoustic cryocoolers as taught by Schwartz, parasitic losses acquired from the first thermoacoustic cryocooler stage (first thermoacoustic 
In regard to claim 2, Dam teaches the system of claim 1, comprising a separation vessel (22) having a first liquid outlet (60) and a vapor outlet (70), the separation vessel being downstream of the first thermoacoustic cryocooler [the modified thermoacoustic cryocooler 16] (fig. 2).
In regard to claim 3, Dam in view of Schwartz teaches the system of claim 2, wherein Schwartz further teaches the driver produce at least 12.9 watt power for one of the heat exchanger (See Schwartz ¶ 0042; Table 1), but does not teach first driver is a 4 x 20 kW driver that produces 40 kW of total power. In this case, the power required from the first driver dependent upon factors like the size of the liquefaction system and the cooling capacity of the refrigeration equipment (cryocoolers). Therefore, since the general conditions of the claim, i.e. providing a certain amount of power to the cryocoolers were disclosed in the prior art (as taught Schwartz), it is not inventive to discover the optimum workable range by routine experimentation, and therefore, would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, for the first driver to produce 40 kW of total power, as simple engineering expedient design to fulfil the power requirement of the cryocoolers. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In regard to claim 8, Dam teaches the system of claim 1, wherein the flow path (10) splits into a plurality of intermediate flow paths (20, 20a) arranged in a parallel relationship (see fig. 2), and wherein the first thermoacoustic cryocooler (16) and the second thermoacoustic cryocooler (24) are positioned along a first one of the intermediate flow paths (20) (See fig. 2).
In regard to claim 23, Dam teaches the method of claim 1, wherein a vapor compression refrigeration cycle (100) of the first heat exchanger (40) is configured to cool the natural gas (20) by a first amount, the first expander (as modified by Audun) is configured to cool the natural gas by a second amount, the first thermoacoustic cryocooler (16) is configured to cool the natural gas by a third amount, the second expander (as modified by Audun) is configured to cool the natural gas by a fourth amount, and the second thermoacoustic cryocooler (24) is configured to cool the natural gas by a fifth amount, but does not explicitly teach the fourth amount is a first percentage relative to the fifth amount, wherein the fifth amount is a second percentage relative to the third amount, wherein the second percentage is less than the first percentage. However, since the general conditions of the claim, i.e., cooling the natural with a heat exchanger, expanders and cryocoolers, is disclosed in the prior art, then it is not inventive to discover an optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, for the liquefaction system of Dam to have a certain degree of relative cooling between the cryocoolers and the expander, as part of engineering expedient in order to provide a specific cooling temperatures as required by instant invention. Please note that in the instant application, (see applicant’s Pub. ¶ 0052), applicant has not disclosed any criticality for the claimed temperature values.
In regard to claim 24, Dam teaches the system of claim 1, wherein Dam teaches cooling the natural gas successively with heat exchanger, expanders and cryocoolers, but does not teach the first percentage is 30-40 percent and the second percentage is 10-15 percent. However, since the general conditions of the claim, i.e., cooling the natural with a the first cryocooler, second cryocooler and third cryocoolers is disclosed in the prior art, then it is not inventive to discover an optimum workable range by routine experimentation, and it would have been obvious to one 
In regard to claim 25, Dam teaches the system of claim 1, but does not teach the gas feed liquefaction system is configured to produce at least 5,000 gallons per day of liquefied natural gas. In this case, the recognized result of collecting a liquefied natural gas product is dependent upon factors like the size of the liquefaction system and the cooling capacity of the refrigeration equipment. Therefore, since the general conditions of the claim, i.e. liquefying a natural gas using multiple heat exchangers and expanders were disclosed in the prior art Dam, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to produce at least 5,000 gallons per day of liquefied natural gas, as simple design choice of the production plant. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dam, Fischer, Audun, Konishi and Schwartz as applied to claim 1 above, and further in view of Van Aken (US 2011/0067440).
In regards to claim 4, the modified Dam in view of Brown teaches system of claim 2, comprising a liquid product outlet path (60), but does not teach the liquid product outlet path 
In regard to claim 6, Dam teaches the system of claim 1, wherein Dam further teaches a separation vessel (22), wherein the first expander is positioned between the first thermoacoustic cryocooler and the separation vessel (see the rejection of claim 1 above), but does not teach a third thermoacoustic cryocooler positioned along the flow path between the first thermoacoustic cryocooler. However, Van Aken teaches an apparatus and method of cooling and liquefying a hydrocarbon stream wherein liquefied hydrocarbon stream 50 is passed through an expansion device and an end gas/liquid separator J to provide an end-flash gas stream 60 overhead and a liquid bottom stream 70, wherein the end-flash gas stream 60 cooled by recycle cooler 44 to provide a liquefied recycle stream 45 into a storage tank 42 (See fig. 1; ¶ 0088-0089). Therefore, .

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dam, Fischer, Audun, Konishi and Schwartz as applied to claim 1 above, and further in view of Kaart (US 2010/0071409).
In regard to claim 5, the modified Dam teaches the system of claim 3, but does not teach the first and second thermoacoustic cryocoolers share a common buffer tube and a common compliance tank. However it is well known in the art for two refrigeration cycles to have a buffer tube and compliance tank as taught by Kaart, wherein Kaart teaches a method and apparatus for liquefying hydrocarbon stream, wherein the refrigerants can be provided from an accumulator 66 (common compliance tank), which refrigerant stream 180 (common buffer tube) therefrom may be divided into separate streams 180a, 180b and 180c, which pass through the heat exchangers listed above, prior to their collection as warmed refrigerant streams in a collector 68, for instance in the form of a collector drum or a collecting knock-out drum (see fig. 2; para. 0073). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the system of dam refrigeration cycle to have common buffer tube and compliance tank as taught by Kaart for the purpose saving energy and reducing cost.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Coward (US2008/0307826) in view of Fischer (WO2005103583) and further in view of Konishi et al. (US 2008/0163645) in view of Schwartz et al. (US 2011/0265505).
In regard to claim 26, fig. 1 of Coward discloses a gas feed liquefaction system, comprising:
a flow path (118) carrying a natural gas (see fig. 1);
a refrigeration cooling phase disposed along the flow path and comprising a vapor compression refrigeration cycle (vapor compression system that passes through HX 102) configured to cool the natural gas by a first amount (see fig. 1; ¶ 0019-0026);
a first cryogenic cooling phase disposed along the flow path downstream from the refrigeration cooling phase (expander 166), wherein the first cryogenic cooling phase comprises a expansion valve (166) and 
a first cryocooler (102), and a second cryocooler (168) wherein the first expansion valve (166) being positioned b/n the first cryocooler (102) and a second cryocooler (168) to expand and cool the natural gas to a first temperature range before the natural gas is passed through the second cryocooler [168] (see fig. 1); and
a liquid natural gas isolation system disposed along the flow path downstream from the first cryogenic cooling phase, wherein the liquid natural gas isolation system comprises a separator (194) configured to output a vapor stream (196) and a liquid stream [198] (see fig. 1).
Coward teaches cooling the natural gas using a first cryocooler and a second cryocooler, but does not teach the cryocoolers are thermoacoustic type cryocoolers. However, Fischer teaches a natural gas liquefaction system comprises a thermo-acoustic refrigeration apparatus 
Coward teaches a first expander configured to expand the natural gas, but does not teach the first expander is an adiabatic expander configured to adiabatically expand the natural gas. 
However, adiabatic expansion/expander is well known in the art as taught by Konishi, wherein Konishi teaches a natural gas processing apparatus wherein the natural gas liquefying plant 15 includes the sales gas compressors 12, the flash drum 22, the first heat exchanger 23, the liquid expander 24, heat exchanger 23 and the liquid expander 24 are sequentially provided in a gas transfer direction in the midway of the line 20 through which a LNG feed gas is supplied, wherein the pressure of a part of the cooled LNG feed is reduced by adiabatic expansion using the liquid expander 24 (see at least 0069, 0116). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the first expander of Coward with an adiabatic expander as taught by Konishi in order to provide adiabatic expansion of the natural gas so as to decrease the temperature of gas.
Coward as modified above, teaches the first thermoacoustic cryocooler and the second thermoacoustic cryocooler, but does not teach a first driver connected to the first thermoacoustic cryocooler and the second thermoacoustic cryocooler to power both the first thermoacoustic 
In this case, by configuring the thermoacoustic cryocoolers as taught by Schwartz, parasitic losses acquired from the first thermoacoustic cryocooler stage (first thermoacoustic cryocooler) is used to drive subsequent cryocooler stages (e.g., as taught by Schwartz first, second and third thermoacoustic cryocoolers 76, 78 and 80). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Coward, Fischer, Konishi and Schwartz as applied to claim 26 above, and further in view of Wilkinson (US 20080028790).
In regard to claim 27, Coward discloses the system of claim 26, but does not teach a second cryogenic cooling phase disposed along the flow path downstream from the separator, wherein the second cryogenic cooling phase comprises a second adiabatic expansion valve and a third thermoacoustic cryocooler, wherein the second adiabatic expansion valve is configured to 
Wilkinson teaches process for liquefying natural gas wherein a natural gas stream is liquefied is partially cooled, expanded and supplied to a distillation column, wherein residual gas stream (vapor) from the distillation column is cooled (via 60, comprising a closed-loop refrigerant) under pressure to condense it, and then expanded (via expander 61) to low pressure to form the liquefied natural gas stream (Wilkinson, see at least fig. 3-21; ¶ 0040). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the system of Coward by implementing a second cryocooler cooling phase downstream of the vapor outlet (70) of the separation vessel (22) as taught by Wilkinson for the purpose of liquefying the gaseous stream in order to produce a liquefied hydrocarbon stream that could be sent to storage and/or transportation facilities.
Coward, as modified by Wilkinson, teaches a third cryocooler, but does not teach the third cryocooler is thermoacoustic cryocooler. 
However, Fischer teaches a natural gas liquefaction system comprising a refrigeration cycle consists of a refrigerating fluid which circulates inside the compressor (20), condenser (21), heat exchanger (11) and expansion device (229). The system further comprises a thermo-acoustic refrigeration apparatus (12) to cool the natural obtained at the output of the heat exchanger (11) via the conduit (3), and a thermo-acoustic refrigeration apparatus (23) cools the fluid obtained at the output of the exchanger (11) via the conduit (24) (See at least Abstract; fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the third cryocooler of Coward by using thermoacoustic 
Coward teaches a second expander configured to expand the natural gas, but does not teach the second expander is an adiabatic expander configured to adiabatically expand the natural gas. 
However, adiabatic expansion/expander is well known in the art as taught by Konishi, wherein Konishi teaches a natural gas processing apparatus wherein the natural gas liquefying plant 15 includes the sales gas compressors 12, the flash drum 22, the first heat exchanger 23, the liquid expander 24, heat exchanger 23 and the liquid expander 24 are sequentially provided in a gas transfer direction in the midway of the line 20 through which a LNG feed gas is supplied, wherein the pressure of a part of the cooled LNG feed is reduced by adiabatic expansion using the liquid expander 24 (see at least 0069, 0116). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the first expander of Coward with an adiabatic expander as taught by Konishi in order to provide adiabatic expansion of the natural gas so as to decrease the temperature of gas.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Coward, Fischer, Konishi and Schwartz as applied to claim 26 above, and further in view of Minta et al. (US 2010/0186445).
In regard to claim 28, Coward discloses the system of claim 26, wherein Coward teaches a first adiabatic expansion valve, but does not explicitly teach the first adiabatic expansion valve is a Joule-Thompson valve. However, it’s well known in the art to use Joule-Thompson valve as an expansion device as taught by Minta, wherein Minta teaches a natural gas .   
Response to Arguments
Applicant's arguments filed on 11/17/2020 have been fully considered but they are not persuasive.
In regards to the previous rejections of the 35 U.S.C. 112(a), 112(b) and drawing objections of claim 6, applicant tried to argue and further illustrate the support for the limitations of claim 6 (see Remark pages 8-12), by redrawing the invention (fig. 2 and 5) as shown on (Page 10 of the remark). However, even though applicant tried to illustrate the position of “the first expander” as claimed in claim 6, the rest of the claimed languages “a third thermoacoustic cryocooler positioned along the flow path between the first thermoacoustic cryocooler and a separation vessel” are completely disregarded by the illustration. In this case, claim 6 recites “a third thermoacoustic cryocooler positioned along the flow path between the first thermoacoustic cryocooler and a separation vessel, wherein the first expander is positioned between the third thermoacoustic cryocooler and the separation vessel”, and none of applicant’s original disclosure show the entirety of the claimed invention (e.g., claim 1 and 6 as a whole). Therefore, it appears applicant choose and pick a position of a certain claimed limitation (in this case first expander) 
Applicant's arguments (pages 13-14) that the Office Action contends that Fischer teaches use of thermoacoustic cryocoolers in place of Dam’s heat exchangers 16 and 24 and that Schwartz teaches that those cryocooler should be modified so a driver is connected to both cryocoollers so that parasitic losses incurred by the first thermoacoustic cryocooler are utilized to power the second thermoacoustic cryocooler. (Office Action, at 9). The alleged basis for this modification is a single conclusory sentence - “providing a cryocooler that is very safe, simple, reliable, and cost effective and has no moving parts so as to improve the overall efficiency of the liquefaction system.” (Office Action, at 9). But, the cited art fails to support this contention. Further, the Office Action failed to provide a rational underpinning to support this single conclusory allegation.
In response, the examiner disagree. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, thermoacoustic cryocoolers are known in the art for being very safe, simple, reliable, and cost effective and has no moving parts. Therefore, the argument is not persuasive.

In response, the examiner respectively disagree. In this case, since the claimed language simply require a driver that connect the two cryocoolers, Schwartz’s driver, which is a electromechanical driver 82, such as well-known moving coil, piezo-electric, electro-static, ribbon or other forms of loudspeaker, reads into the claimed invention. Schwartz teaches a thermoacoustic refrigerator that comprises a plurality of thermoacoustic cryocoolers (76, 78, 80), wherein a driver (82) connected to the plurality of thermoacoustic cryocoolers (76, 78, 80) to power the thermoacoustic cryocoolers (see ¶ 0033-0038, 0040, 0042, 0048; Table 1; fig. 1). Therefore, the argument is not persuasive. 
Applicant's arguments (pages 14-17) that the Office Action appears to contend that Schwartz’s controller for a refrigerator would include multiple cryocoolers. (Office Action, at 9). This is clearly an impermissible construction of the cited art that unreasonably construed the terms of the claims. Schwartz’s refrigerator shown in Figure 1, for example, is a single refrigerator. It relies on multiple heat exchanges and the drive 82 being within a common body 
In response, examiner respectively disagree. Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Schwartz teaching of multiple heat exchangers (thermoacoustic HX 76, 78, 80) and the drive 82 being within a common body 72, does not change the fact that it still teaches multiple heat exchangers being connected with a common driver. Therefore, applicant’s argument that there is no driver connected to multiple different cryocoolers is not correct because Schwartz teaches heat exchangers (HX 76, 78, 80) connected with a common driver 82, wherein the driver being well-known moving coil, piezo-electric, electro-static, ribbon or other forms of loudspeaker (see ¶ 0033-0038; fig. 1). Therefore, the argument is not persuasive.

In response, examiner strongly disagree. In the rejection above examiner did not substitute the heat exchangers of Dam with the heat exchangers of Schwartz’s, but rather bring the teaching of the Schwartz to show that it is well known in the art to use a common driver for multiple heat exchangers. Therefore, the argument is not percussive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763